Jackson, C.
The county of Kearney recovered judgment against the Chicago, Burlington & Quincy Railway Company for the loss of a bridge by fire, which it is charged was negligently set out by the company. On appeal the railway company submit the case on the single question of the insufficiency of the evidence to show the origin of the fire.
The burned bridge was about one mile south of the railway track. On the day pf the fire a high wind was blow*862ing from the northwest. John Kroskurth, a witness for the plaintiff, lives about three-quarters of a mile from the bridge and about 60 rods from the railway track. He testified that he saw a train passing over the defendant’s line, and about five minutes afterwards discovered the fire south of the railway track about a quarter of a mile burning in the direction of the bridge, and had burned over the ground to within three or four rods of the track. George Kros-kurth, another witness on behalf of the plaintiff, testified to substantially the same facts, except that he testified that the ground had been burned over to within two or three rods of the track. There is no conflict in the evidence, and no other theory of the origin of the fire advanced, except the one that it was caused by sparks escaping from a passing train. The evidence is not entirely satisfactory, but the circumstances are such that minds might reasonably differ as to the deductions to he drawn, and in such cases the verdict of the jury should not be disturbed.
We recommend that the judgment be affirmed.
Dwffl and Albert, CC., concur.
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.